Per Curiam.
When this case was before this court on a prior appeal, we reversed as against the weight of the evidence a judgment in favor of the defendant and directed judgment in favor of the plaintiff (Titus v. Wallick, 222 App. Div. 17). Thereafter a new trial was granted on the ground of newly-discovered evidence (Titus v. Wallick, 227 App. Div. 789). The additional testimony contained in the present record is not of sufficient weight to cause us to change the determination reached on the original appeal. For the reasons there stated the judgment should be reversed, with costs, and judgment directed for the plaintiff as prayed for in the complaint, with costs. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ. Judgment reversed, with costs, and judgment directed in favor of the plaintiff as prayed for in the complaint, with costs. Settle order on notice reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.